Title: To George Washington from Major General Philip Schuyler, 16 April 1777
From: Schuyler, Philip
To: Washington, George

 

Dear Sir
Philadelphia April 16th 1777.

On the Intelligence received by Congress that nine of the Enemies Ships of War had got into Deleware Bay, and that a Number of Transports were seen in the offing, the Continental Troops in this City amounting to 563 Rank and File were ordered to Fort Island to assist in compleating the Fortifications there, which are in a very defenceless State, and to throw up a Work on Red Bank to prevent the Enemies taking possession and thereby forcing the Vessels and Floating Batteries designed for the protection of the Chevaux de Frise from their Station—Your Excellency’s Letter of the  Instant was received this Morning and refered to me with an Order to carry your Intentions into Execution—In Obedience thereto I have ordered the Troops immediately to move to Bristol, where they will be joined by 250 Virginians just arrived.
All the Military Stores belonging to the Public are ordered out of Town and the Quantity now left in it is very inconsiderable.
I advised Congress that I had been informed that very considerable Quantities of provisions and other Stores that might be greatly serviceable to the Enemy were collected by private persons, in Consequence of which persons are appointed by the Board of War of this State to take an exact Account of them—Considerable progress has been made in the Business and the Result has shewn that the Information was just, and Matters are put in such a Train as that we shall to Morrow Morning begin to move those Stores.
Directions are given for building the Boats your Excellency mentions.
Be assured Sir that whilst I remain here no Exertions of mine shall be wanting to promote the public Service. I am Dear Sir with the Greatest respect Your Excellency’s Most Obedt Hue Servt

Ph: Schuyler

